Warren E. Burger: Gentlemen, we'll hear arguments next in Branti against Finkel and others. Mr. Parris, you may proceed when you're ready.
Marc L. Parris: Mr. Chief Justice and may it please the Court. I believe there are two essential questions before this Court. First, whether sponsorship alone infringes upon the constitutional rights of these respondents and secondly, whether it's in the best interest of this country to virtually end the patronage system. In this case, we are not dealing with full time teachers, janitors or deputy sheriffs whose only income is their government job which they have more than some expectancy of continuation, but rather before this Court, come the respondents, attorneys with private practices.
William H. Rehnquist: Well, in your second -- your second question, counsel, whether it's in the best interest of this country to end the patronage system is not really a constitutional question over which this question would -- this Court would have jurisdiction, as a -- it's up to New York or Nassau County unless there's a constitutional provision to the contrary to make that decision for itself.
Marc L. Parris: That's true, Your Honor. I was just talking in the point of the effect it would have on my county especially, as I see it.
Warren E. Burger: But your county could set up a civil service system for public defenders and prosecutors if it wanted to, could it not?
Marc L. Parris: That's correct, Your Honor. In fact --
Warren E. Burger: State legislature could do the same thing, could it not?
Marc L. Parris: That's correct, Your Honor. However, I will -- if you want me to espouse in that, there is politics even in civil service. Since the department head can pick from the top three, and he could find his friend even sixth or seventh, if he wait until the exam comes out or when the examine is published, some of the top people have already received positions, and you can work it up. So there is politics in civil service as well. Rockland County actually has a very good record in civil service. In fact, out of 2000 employees, there are mere 50 approximately. They are in this exempt patronage situation of which 34 attorneys.
Warren E. Burger: But neither the state legislature nor your legislative body in Rockland County has undertaken to --
Marc L. Parris: No, they have no opted to do that.
Warren E. Burger: -- do it in prosecutors or public defenders.
Marc L. Parris: Or assisting county attorneys or assistant district attorneys. They have found it's worked better and be more responsive --
Warren E. Burger: Well, whether it works better or not is of no concern to the Court, isn't it?
Marc L. Parris: I understand that. We will argue that there was no compelling -- we don't have to show a compelling state interest because, in fact, we see no denial of any constitutional right in this case. Unlike Elrod, there was no coercion here. No one asked the respondents to leave the Republican Party, to contribute to the Democratic Party, to swear allegiance to the Democratic Party. In fact, they were simply ignored, not rehired, and I cannot see where that is a denial of their right for freedom of association. They do also make a claim of some sort of an expectancy. However, I do not see any objective expectancy equaling any property right or any denial of due process under the Fourteenth Amendment. In this case, the respondents served at the pleasure of the appointing authority, that was their public defender, Mr. Barone, the prior. If you can envision that the public defender is the hand and the assistants are the fingers, when the hand goes so do the fingers. Now, on December 31st, 1977 at 12 midnight, Mr. Barone's term was over, he was being replaced.By law, they also terminated. January 1st, when my client Mr. Branti became --
Byron R. White: What -- what provision do you -- of the New York law do you rely on for that latter statement that the assistant's terms ended when the public defender's term ended.
Marc L. Parris: Into the civil service interpretation of the law by our personnel director and I would refer the Court to pages 138 and 139 in the appendix, where this discussion takes place and which he states quite clearly that they serve at the pleasure of the appointing authority. And when the appointing authority is no longer there, their term ends when his term ends.
Potter Stewart: That to me, is a very, very important issue as you might --
Marc L. Parris: Yes, I believe it is --
Potter Stewart: -- get to say my concurrency --
Marc L. Parris: -- very germane.
Potter Stewart: -- in Elrod and the District Court talks about -- I'm talking about 6A of the appendix to your petition for writ of certiorari, talks about -- he says on that date, that is soon after his appointment, the public defender, began the process of executing termination notices for six of the nine assistants who had served under Barone, which would seem to indicate that they were being discharged. That's what termination --
Marc L. Parris: I would --
Potter Stewart: -- knows -- notice means. But then later, the District Court says and I just -- for example, look at page 25A of the appendix to this certiorari petition, subsection (c) of the opinion, “Plaintiffs were not reappointed solely because of their political beliefs.” Well, to me, that's a very, very important issue.
Marc L. Parris: I'd like to elaborate on both these points, sir.
Potter Stewart: And maybe over -- over --
Marc L. Parris: The first one is --
Potter Stewart: -- in lunch break, you can -- you -- thinking about that.
Marc L. Parris: Which like we stopped now.
Potter Stewart: You're not ready. I don't know, but I didn't want you to necessarily --
Marc L. Parris: Okay, thank you.
Potter Stewart: -- answer it now.
Warren E. Burger: We'll resume there at 1 o'clock, counsel.